Citation Nr: 1619865	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  10-34 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left shoulder condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to September 1987.  He also served in the Reserves.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board has reviewed the contents of the Veteran's electronic Virtual VA and Veterans Benefit Management System (VBMS) claims files.  

The Veteran testified at an April 2013 Travel Board hearing before the undersigned.  A transcript of those proceedings is associated with the Veteran's VBMS record.

In April 2015, the Board remanded this matter for additional development.  That development has been completed, and the claim has since been returned to the Board for further appellate consideration.  

The Board notes that the Veteran has raised a claim for service connection for both right and left shoulder conditions.  As reflected on the title page, the Board currently has jurisdiction over the left shoulder condition claim.  The issue of service connection for a right shoulder condition was raised during the April 2013 Board hearing.  As this matter has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), the matter is referred to the AOJ for the appropriate consideration.  

Service connection for hypertension and gastroesophageal reflux disease (GERD) were raised in a written brief presentation of April 2015 by the Veteran's representative, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  However, it is noted that for claims raised on or after March 24, 2015, the claimant must submit the claim on a form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).

Service connection for a neck disorder was also raised in a written brief presentation of April 2015 by the Veteran's representative.  The record shows that in January 2010, the AOJ denied entitlement to service connection for the neck disorder.  The Board advises the appellant, however, that should he desire to present a claim to reopen the issue of entitlement to service connection for a neck disorder he must file the appropriate claims form with the RO.  38 C.F.R. §§ 3.1(p), 3.155, 3.160.  See also 79 Fed. Reg. 57660 (Sep. 25, 2014) (All claims governed by VA's adjudication regulations must be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.)

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a left shoulder condition.  On an April 2016 application for compensation regarding an unrelated issue, the Veteran reported that he served in the Reserves.  The record reflects that he served in the Reserves through May 1996.  See May 1996 Army Reserves Discharge Letter.  A remand is needed to obtain any outstanding military records, treatment records, and medical examinations related to his Reserve service.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain through the appropriate channels any outstanding service treatment records and personnel records for the period of the Veteran's Reserve service through May 1996.  Specific request(s) must be made to any appropriate sources.

All attempts to fulfill the above requested development must be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA must notify the Veteran pursuant to 38 C.F.R. § 3.159(e) (2015).  The Veteran must then be given an opportunity to respond.

2.  After completing the actions detailed above, readjudicate the claim.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


